Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-10 have been submitted for examination.
Claims 1-10 have been rejected.
Claim Interpretation – 35 U.S.C. 112, Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 1 recites “a detection unit configured to detect” and “a generation unit configured to generate” which indicates structure for performing the recited function according to Figure 1 as reflected in Items 11 and 12.  Therefore, it is presumed that 35 U.S.C. 112, sixth paragraph is not invoked.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)2 as being anticipated by Liu United States Patent Application Publication 2017/0243540 hereinafter L.

L discloses a fault content identification device, comprising:
detection means for detecting, a detection unit configured to detect (Figure 8; Item 250), while a power supply control processing for turning on or off a power supply device that supplies power to a main device is in progress, that a value indicated by a power supply sequence signal generated by the main device (Figure 8; Item 211) or the power supply device and having a value that transitions in accordance with a prescribed specification, transitions to a value indicating non-conformance to the prescribed specification; (Paragraph 39) and
generation means for generating a generation unit configured to generate information indicating details of the power supply control processing performed at a timing at which the detection means unit detects that the value indicated by the power supply sequence signal transitions to the value indicating non-conformance to the prescribed specification. (Paragraph 46)
In regard to claim 2
L discloses the fault content identification device according to claim 1,
wherein, while the power supply control processing in which a plurality of partial processing are performed in sequence is in progress, when the value indicated by the power supply sequence signal in each of the partial processing is individually updated, the detection means unit detects values, each of which being sequentially updated in two of the partial processing, indicated by two of the power supply sequence signals, are updated in such a way that the two values do not conform to the prescribed specification, and wherein, when the detection means unit detects that the values 
In regard to claim 3
 L discloses the fault content identification device according to claim 2, wherein the detection means unit detects, by comparing the values indicated by the two power supply sequence signals, the values indicating that the two partial processing are started or completed, that the values indicated by the two power supply sequence signals are updated in such a way that the values do not conform to the prescribed specification. (Paragraph 46)
In regard to claim 4
L disclose the fault content identification device according to claim 3, wherein, the detection means unit compares the values indicated by the two power supply sequence signals at a timing when the detection means unit detects that the values are updated in such a way that the values do not conform to the prescribed specification, keeps a result value of the comparison after the timing of the detection, and inputs the comparison result value to the generation means, unit, and wherein the generation means unit generates, by decoding the comparison result value input by the detection means unit with respect to a plurality of the two partial processing sequentially arranged, the information indicating the details of the power supply control processing.(Paragraphs 50-51)

L discloses the fault content identification device according to any one of claims 1 to 4, claim 1, wherein the generation means unit displays the generated information indicating the details of the power supply control processing on a display device.(Paragraphs 34 and 40)
In regard to claim 6
L discloses the fault content identification device according to claim 5,
wherein the display device includes an LED capable of displaying a character. (Paragraph 25)
In regard to claim 7
L discloses the fault content identification device according to any one of claims 1 to 6, claim 1, further comprising:
storage means for storing unit configured to store suspected-fault dictionary information that associates the details of the power supply control processing with a fault-suspected component in the main device or the power supply device, wherein the generation means unit outputs, by matching the generated information indicating the details of the power supply control processing with the suspected-fault dictionary information, information indicating the fault-suspected component associated with the details of the power supply control processing to the outside. (Paragraphs 43-46)
In regard to claim 8
L discloses the fault content identification device according to any one of claims 1 to 7, claim 1, wherein the detection means unit and the generation means unit are constructed with a programmable logic circuit. (Paragraphs 50-51)
                                                  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
Relevant art to the present application is Giap United States Patent Application Publication 2009/0158071.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/A.R./
/Amine Riad/
Primary Examiner